DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-15 is the inclusion of a plurality of components of a MR device having at least one master component; and other components communicating with the at least one master component.  Wherein in a normal operating mode, at least one first component of the plurality of components that does not correspond to the at least one master component is configured to emit electromagnetic interference signals that interfere with an image recording operation of the magnetic resonance device in at least one interference period.  Wherein remaining components of the plurality of components form a group of second components, the at least one first component is operable in the normal operating mode, and in a sleep operating mode, the electromagnetic interference signals being avoidable.  Wherein all components of the plurality of components are connected via a serial bus system to the at least one master component via at least one communication pathway realized by a line connection, a first component of the at least one first component in the sleep operating mode is placeable at least temporarily into the normal operating mode upon receiving a communication message via the bus system.  Wherein each component of the plurality of components along the at least one communication pathway is arranged such that all first components of the at least one first component are provided at an end 
The primary reason for allowance of claim 16 is the inclusion of a method for operating a magnetic resonance device to avoid interference. The method step comprises causing, by a controller, upon receiving a blocking signal indicating an active sleep operating mode of first components of a first bus segment along a communication line of a serial bus system, a switch to prevent any communication forwarding to the first bus segment from a second bus segment along the communication line of the serial bus system; and causing, by the controller, upon receiving a release signal, the switch to release the communication forwarding to the first bus segment from the second bus segment.  Wherein at least one first component of the first components of the first bus segment is operable to emit electromagnetic interference signals during communication forwarding that interfere with an image recording operation of the magnetic resonance device, such that when the first components are in the active sleep operating mode, the electromagnetic interference signals are avoidable. This in combination with the rest of the limitations of the claim is found in all of claim 16, but not disclosed nor suggested by the prior art of record. 
The primary reason for allowance of claim 17 is the inclusion of a first bus segment and a second bus segment of a magnetic resonance device.  The first bus segment is along a communication line of a serial bus system. The first bus segment comprises a first set of components; and a second bus segment is in communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl